Citation Nr: 0712461	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  02-15 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Temple, 
Texas


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
nursing home care administered from November 1993 through 
January 1998.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from October 1940 to October 
1961.  The veteran died in March 1998, and his surviving 
spouse is the appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 decision from the Department of 
Veterans Affairs (VA) Medical Center (MC).

The appeal is REMANDED to the VAMC for further development 
and re-adjudication.  VA will notify the appellant when 
further action is required.


REMAND

The appellant seeks reimbursement of medical expenses 
incurred at a private nursing home for care administered to 
the veteran from November 1993 through January 1998.  

VA treatment records show that the veteran was hospitalized 
and treated for a primary diagnosis of Alzheimer's disease 
with dementia in January 1991.  Other entries document 
difficulties with weight loss secondary to poor food intake.  
A jejunostomy was performed without difficulty, and the 
veteran was admitted to the VA Nursing Home Care Unit for 
custodial care.  During the course of his hospitalization he 
progressively deteriorated, and in November 1993 he was 
transferred to a private nursing home on a 6-month VA 
contract. 

At that time the veteran was service connected for a single 
disability, residuals of subtotal gastrectomy, rated as 20 
percent disabling.  That condition was unrelated to the 
reason for his placement in the private facility.  In this 
regard, an April 1994 statement from the veteran's attending 
physician listed major diagnoses of residuals of a 
cerebrovascular accident (CVA), jejunostomy secondary to 
dysphagia, and obstructive jaundice, none of which was 
service connected.  A November 1994 statement from the 
nursing home listed the disabilities as requiring nursing 
home care as being dementia and CVA.  

The initial 6-month contract for the veteran's care expired 
in May 1994, and was extended for an additional 6 months.  
However, the record appears to indicate that, since he 
continued to have only a 20 percent service-connected 
disability rating, he was not eligible for an indefinite 
contract for long-term care, and was to remain at the nursing 
home on a private-pay basis.  

While the case was pending at the Board, the veteran's claims 
file was secured from the RO in order to ascertain his 
disability status during his lifetime.

The records reflect that, in a June 1997 rating decision, the 
VA Regional Office (RO) in Waco, Texas, increased the 
disability evaluation for the veteran's service-connected 
residuals of subtotal gastrectomy from 20 to 60 percent, 
effective in September 1993.  He was assigned a 100 percent 
non-service-connected disability rating for Alzheimer's 
disease, and was declared incompetent to handle his own funds 
without fiduciary supervision.  Later that month, the RO 
issued another rating decision, in which it granted a total 
(100 percent) disability rating based on individual 
unemployability due to service-connected disability (TDIU), 
also made effective from September 1993.  The veteran was 
also awarded special monthly compensation based on housebound 
status, establishing basic eligibility for Chapter 35 
educational benefits.

It then appears that, in January 1998, the VAMC placed the 
veteran on an indefinite contract at the nursing home.  It 
was noted that he was permanently housebound and not 
reducible.  


In July 1998, after the veteran's death, the Temple VAMC 
denied the appellant's claim for reimbursement of the 
veteran's nursing home expenses (other than those already 
paid by VA contract or other Government sources) on the basis 
that in 1993 the veteran had been admitted to the private 
nursing home as a result of difficulties caused by his non-
service-connected dementia and not for the care his service-
connected subtotal gastrectomy, as the appellant contends.  
In the April 2000 statement of the case (SOC), the reason 
offered for the denial was that there were strict guidelines 
concerning indefinite contracts to community nursing homes 
and that, in order to qualify, the veteran must be placed in 
the nursing home for a service-connected illness.  The SOC 
stated that, since the veteran did not meet those 
qualifications, the appellant was not eligible for 
reimbursement of the expenses incurred for the nursing home 
care.  

On review of the record it appears that the appellant was 
informed of some but not all of the laws and regulations 
pertaining to her reimbursement claim.  The April 2000 SOC 
included only citations to the regulations at 38 C.F.R. 
§§ 17.52 and 17.60, but there was no citation or text of the 
applicable laws and regulations governing indefinite 
contracts or a complete discussion of how such laws and 
regulations affected the VAMC's determination.  The Board 
believes this must be done prior to appellate consideration 
of the appellant's claim.  It is, for example, not made clear 
how the determination regarding the eligibility for 
indefinite contracts was made.  Although TDIU had not been 
established at the time the veteran was placed in the nursing 
home, that grant was subsequently made effective retroactive 
to 1993, and thus includes the time period in question in 
this case.  Therefore, it is equally unclear why 
applicability of the retroactive award did not trigger 
eligibility for an indefinite contract for non-VA nursing 
home care.  It is also not clear what sums have been paid or 
are due and owed by the appellant, and what sums have been 
paid by other sources, such as Medicare.  We recognize that 
the appellant was entitled to receive the veteran's VA 
disability compensation payments as his spouse-payee, but it 
is unclear what amounts from those benefits were paid for his 
nursing home care, if indeed she was required to make any 
such payments. 

While the case is in remand status, the appellant should 
provide additional evidence and/or argument for the purpose 
of establishing the amount of nursing home expenses incurred 
and paid from November 1993 and January 1998.  She should 
provide copies of any receipts, canceled checks, or other 
evidence, which might establish that such expenses were paid 
by the appellant, and advise of any other payers of which she 
is aware.

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant identify 
(with supporting evidence) all the 
expenses for which she seeks VA 
reimbursement in this case.  Also request 
that she clarify the precise dates for 
which she seeks reimbursement.  (It 
appears payment has already been made by 
VA for services from November 1993 
through November 1994.)  She should 
advise as to any other sources, if any, 
from which she is aware that payments 
were made on the veteran's behalf.

2.  The VAMC should then re-adjudicate 
the issue of entitlement to payment or 
reimbursement for the cost of nursing 
home care administered to the veteran 
from November 1993 through January 1998, 
setting out the amount in issue which has 
not been paid by sources other than the 
appellant.  If the benefit sought on 
appeal remains denied, the VAMC should 
issue a supplemental statement of the 
case (SSOC), containing a full 
explanation of why the claim was denied.  
A summary of all applicable laws, 
regulations, and policy directives, with 
appropriate citations and a discussion of 
how such authorities affect the 
determination, must be set out in the 
SSOC.  The appellant and her 
representative should be afforded time in 
which to respond.  Then, return the case 
to the Board for its review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


